Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 08/07/2019 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “coating of the counterface, when in use, extend on both sides of the contact area”. It is unclear how the coating extends on both sides of the contact area. Appropriate correction is required. 
Claim(s) that depend(s) from the rejected claim(s) is/are rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 9,121,505 (Kurth et al). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 1, Kurth discloses a seal assembly (Figures 1-5) comprising: 
a seal body (5) having at least one seal lip (8, 9); 
a counterface (outer surface of 3); wherein 
the at least one seal lip (8, 9) is in contact with the counterface covering a contact area on the counterface (the area where the lip contacts 3 defines the contact area), and wherein 
the counterface is coated with a chemically modified low friction coating (7), the chemical modification making the coating hydrophobic (coating 7 is hydrophobic; Col.2, L55-57), and in that the coating of the counterface, when in use, extend on both sides of the contact area, thereby creating a hydrophobic barrier close to the at least one seal lip (during operation the coating extends on both side of the contact area; See MPEP 2114.)  

As to claim 2, Kurth discloses the seal assembly according to claim 1, wherein the low friction coating is a polyurethane low friction coating and is chemically modified with a low surface tension silicone modified polyacrylate monomer units with mono-hydroxyl functionality to allow the additive to bond into the polyurethane to thereby create the hydrophobic chemically modified low friction coating (hydrophobic material includes silicone; Col.1, L53.)  

As to claim 3, Kurth discloses the seal assembly according to claim 1, wherein the seal body (5) extends in part towards the counterface that is coated, to thereby create a gap (6) between the extended part of the seal body and a part of the coated counterface (Figures 1-2, and 4-5; Gap 6 is enlarged in Figure 2.)  

As to claim 4, Kurth discloses the seal assembly according to claim 3, wherein the part of the seal body that creates a gap (6) with the counterface, comprises a hydrophobic or omniphobic material (Figures 1-2, and 4-5; coating in Gap 6 is enlarged in Figure 2.)  

As to claim 5, Kurth discloses the seal assembly according to claim 4, wherein the hydrophobic or omniphobic material is in the form of a coating, film, strip, or ring, depending on application, and is coated, glued, fused, mechanically attached or by any other suitable method, attached to the part of the seal body that creates a gap with the counterface (coating 7 is hydrophobic; Col.2, L55-57.)  

As to claim 6, Kurth discloses the seal assembly according to claim 3, wherein the counterface is a flinger (14) (Figure 5).  

As to claim 7, Kurth discloses the seal assembly according to claim 6, wherein the part of the counterface that the seal body extend towards is a coated edge of the flinger Figure 5).  

As to claim 8, Kurth discloses the seal assembly according to claim 6, wherein the part of the counterface that the seal body extend towards is a coated leg of the flinger (Figures 1-2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,121,505 (Kurth et al) alone. Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 10, Kurth discloses the seal assembly according anyone of claim 3, with a gap (6) having a width except for a range of values for the width of the gap between 0.05 mm and 5 mm.  It would have been obvious to one having ordinary skill in the art at .  

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,121,505 (Kurth et al) in view of WO 2011 141 299 (Kurth et al) (applicant admitted prior art). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 9, Kurth in ‘299 teaches a seal system, in Figure 4, between relatively rotating components (3, 3) where the stationary component 3 has slot to receive a part of the seal body 3, and the two components (3, 3) are provided with coating omniphobic property (abstract) for effective sealing. When assembled, as in Figure 4, there is a gap between the two components (3, 3), and the depth of the gap extending for the part of the seal body that is within the slot creating a slit on both sides of the seal for the length of the seal. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include in the sealing system of Kurth ‘505 a slot in the counterface such that a part of the seal body and the at least one seal lip fit into the slot and create a gap on both sides of the seal body, a depth of the gap extending for the part of the seal body that is within the slot creating a slit on both sides of the seal for the length of the seal, the seal body comprising at least on one side of the seal body 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/NATHAN CUMAR/Primary Examiner, Art Unit 3675